EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders We consent to the incorporation by reference in the registration statement of T Bancshares, Inc. on Form S-8 of our report dated March 31, 2015, on our audit of the consolidated financial statements of T Bancshares, Inc., as of December 31, 2014, and for the year ended December 31, 2014, which report is incorporated by reference in this Annual Report on Form 10-K. /s/WHITLEY PENN LLP Dallas, TX March 31, 2015
